 Exhibit10.1 

 

 

 

GTX CORP.

 

____________________________

 

 

NOTE AND SHARE PURCHASE AGREEMENT

Convertible Promissory Note

Common Stock

__________________________

 

 

NOTE AND SHARE PURCHASE AGREEMENT

 

This Note and Share Purchase Agreement (this “Agreement”) is entered into on the
date written on the signature page hereof (the “Effective Date”) by and between
GTX Corp., a Nevada corporation (the “Company”), and the undersigned (the
“Purchaser”). The Company and Purchaser shall each be referred to as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company is seeking investors to invest up to Two Hundred and Fifty
Thousand Dollars ($250,000) (the “Maximum Offering”), in units of Twenty Five
Thousand Dollars ($25,000) each (each a “Unit” and collectively the “Units”);

 

WHEREAS, each Unit consists of (a) a convertible promissory note in the
principal amount of $30,000, the form of which is attached hereto as Exhibit A
(the “Note”), (b) Two Hundred and Fifty Thousand (250,000) shares of the
Company’s common stock (“Bonus Shares”) and (c) upon the occurrence of certain
events set forth herein, an additional Two Hundred and Fifty Thousand (250,000)
shares of the Company’s common stock (“Contingent Shares”) (the Bonus Shares,
the Contingent Shares and the Note and the shares of common stock to be acquired
upon the conversion or the Note, referred to collectively as the “Securities”);

 

WHEREAS, the Notes are due on December 31, 2015, are convertible into common
stock of the Company at $0.015 per share, subject to adjustment and mandatory
conversion under certain circumstances, and include an original issuance
discount;

 

WHEREAS, for each Unit purchased, Purchaser shall receive 250,000 shares of the
Company’s common stock;

 

WHEREAS, for each Unit purchased, Purchaser shall receive an additional 250,000
shares of the Company’s common stock if the Notes have not been repaid or
converted into shares of the Company’s common stock prior to June 30, 2015; and

 

WHEREAS, the Company desires to sell, and the Purchaser desires to purchase, the
number of Units set forth on the signature page hereof on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1. PURCHASE OF UNITS: On the Closing Date (as hereinafter defined), subject to
the terms and conditions set forth in this Agreement, the Purchaser hereby
agrees to purchase, and the Company hereby agrees to sell, the Units set forth
on the signature page hereof, with each Unit consisting of the Note and the
Warrants, for a total purchase price equal to the principal amount of the Note
(the “Purchase Price”).

 

2. CLOSING AND DELIVERY:

 

a) Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Units (the “Closing”) shall be held
at the discretion of the Company (the “Closing Date”) with Closings taking place
periodically thereafter at the discretion of the Company until a final closing
on November 30, 2014. There is no minimum offering amount.

 

b) The Closings shall take place at the offices of the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer. At each Closing:

 

(i) The Company and the Purchaser shall execute this Agreement and the Note.

 

(ii) The Company shall issue and deliver to the Purchaser the Bonus Shares.



3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser hereby
represents, warrants and agrees as follows:

 

a)                  Purchase for Own Account. Purchaser is acquiring the
Securities solely for his, her or its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

b)                  Ability to Bear Economic Risk. Purchaser acknowledges that
an investment in the Securities involves a high degree of risk, and represents
that he is able, without materially impairing his financial condition, to hold
the Securities for an indefinite period of time and to suffer a complete loss of
his investment.

c)                  Access to Information. The Purchaser acknowledges that the
Purchaser has been furnished with such financial and other information
concerning the Company, the directors and officers of the Company, and the
business and proposed business of the Company as the Purchaser considers
necessary in connection with the Purchaser’s investment in the Securities. As a
result, the Purchaser is thoroughly familiar with the proposed business,
operations, properties and financial condition of the Company and has discussed
with officers of the Company any questions the Purchaser may have had with
respect thereto. The Purchaser understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Securities; and

 

(iv) The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Securities and the merits and risks of an investment in
the Securities.

 

d)                 Securities Part of Private Placement. The Purchaser has been
advised that the Securities have not been registered under the Securities Act of
1933, as amended (the “Act”), or qualified under the securities law of any
state, on the ground, among others, that no distribution or public offering of
the Securities is to be effected and the Securities will be issued by the
Company in connection with a transaction that does not involve any public
offering within the meaning of section 4(2) of the Act and/or Regulation D as
promulgated by the Securities and Exchange Commission under the Act, and under
any applicable state blue sky authority. The Purchaser understands that the
Company is relying in part on the Purchaser’s representations as set forth
herein for purposes of claiming such exemptions and that the basis for such
exemptions may not be present if, notwithstanding the Purchaser’s
representations, the Purchaser has in mind merely acquiring the Securities for
resale on the occurrence or nonoccurrence of some predetermined event. The
Purchaser has no such intention.

 

e)                  Purchaser Not Affiliated with Company. The Purchaser, either
alone or with the Purchaser’s professional advisers (i) is not deemed an
affiliate of the Company; (ii) has such knowledge and experience in financial
and business matters that the Purchaser is capable of evaluating the merits and
risks of an investment in the Securities; and (iii) has the capacity to protect
the Purchaser’s own interests in connection with the Purchaser’s proposed
investment in the Securities.

 

f)                   Further Limitations on Disposition. Purchaser further
acknowledges that the Securities are restricted securities under Rule 144 of the
Act, and, therefore, when the Company issues certificates reflecting the
ownership interest in the Securities, those certificates will contain a
restrictive legend substantially similar to the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

(ii) Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.

g)                  Accredited Investor Status (Please check one). Purchaser is
an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:

(i) has a net worth of at least $1,000,000 (for purposes of this question,
Purchaser may include spouse's net worth and may include the fair market value
of home furnishings and automobiles, but must exclude from the calculation the
value of Purchaser’s primary residence and the related amount of any
indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)), or

 

(ii) had an individual income of more than $200,000 in each of the two most
recent calendar years, and reasonably expects to have an individual income in
excess of $200,000 in the current calendar year; or along with Purchaser’s
spouse had joint income in excess of $300,000 in each of the two most recent
calendar years, and reasonably expects to have a joint income in excess of
$300,000 in the current calendar year.

 

For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse: (i) the amount of any
interest income received which is tax-exempt under Section 103 of the Internal
Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of losses
claimed as a limited partner in a limited partnership (as reported on Schedule E
of form 1040), (iii) any deduction claimed for depletion under Section 611 et
seq. of the Code and (iv) any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Sections 1202 of the Internal Revenue Code as it was in effect
prior to enactment of the Tax Reform Act of 1986.

 

For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts: (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.

 

h)                  Purchaser Qualifications.

 

(i) If the Purchaser is an individual, the Purchaser is over 21 years of age;
and if the Purchaser is an unincorporated association, all of its members are of
such age.

 

(ii) If the Purchaser is a corporation, partnership, employee benefit plan or
IRA, the Purchaser was either:

 

(a) not formed for the purpose of investing in the Securities, has or will have
other substantial business or investments, and is (please check one):

 

_____an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or

 

_____an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or

 

_____each of its shareholders, partners, or beneficiaries is an Accredited
Investor; or

 

_____the plan is a self directed employee benefit plan and the investment
decision is made solely by a person that is an Accredited Investor; or

 

_____a corporation, a partnership, or a Massachusetts or similar business trust
with total assets in excess of $5,000,000.

 

(b) formed for the specific purpose of investing in the Securities, and is an
Accredited Investor because each of its shareholders or beneficiaries is an
Accredited Investor.

 

(iii) If the Purchaser is a Trust, the Purchaser was either:

 

(a) not formed for the specific purpose of investing in the Securities, and is
an Accredited Investor because (please check one):

 

_____ the trust has total assets in excess of $5,000,000 and the investment
decision has been made by a “sophisticated person”; or

 

_____ the trustee making the investment decision on its behalf is a bank (as
defined in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or

 

_____ the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor; or

 

_____ the undersigned trustee certifies that the trust is an Accredited Investor
because all of the beneficial owners of the trust are Accredited Investors

 

(b) formed for the specific purpose of investing in the Securities, and the
undersigned trustee certifies that the trust is an Accredited Investor because
the grantor(s) of the trust may revoke the trust at any time and regain title to
the trust assets and has (have) retained sole investment control over the assets
of the trust and the (each) grantor(s) is an Accredited Investor.

 

i)                    Purchaser Authorization. The Purchaser, if not an
individual, is empowered and duly authorized to enter into this Agreement under
any governing document, partnership agreement, trust instrument, pension plan,
charter, certificate of incorporation, bylaw provision or the like; this
Agreement constitutes a valid and binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms; and the person signing this
Agreement on behalf of the Purchaser is empowered and duly authorized to do so
by the governing document or trust instrument, pension plan, charter,
certificate of incorporation, bylaw provision, board of directors or stockholder
resolution, or the like.

 

j)                    No Backup Withholding. The Social Security Number or
taxpayer identification shown in this Agreement is correct, and the Purchaser is
not subject to backup withholding because (i) the Purchaser has not been
notified that he or she is subject to backup withholding as a result of a
failure to report all interest and dividends or (ii) the Internal Revenue
Service has notified the Purchaser that he or she is no longer subject to backup
withholding.

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY: The Company hereby
represents, warrants and agrees as follows:

 

a)                  Authority of Company. The Company has all requisite
authority to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement.

b)                  Authorization. All actions on the part of the Company
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company and the performance of the Company’s obligations
hereunder has been taken or will be taken prior to the issuance of the
Securities. This Agreement, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws. The issuance of the
Securities will be validly issued, fully paid and nonassessable, will not
violate any preemptive rights, rights of first refusal, or any other rights
granted by the Company, and will be issued in compliance with all applicable
federal and state securities laws, and will be free of any liens or
encumbrances, other than any liens or encumbrances created by or imposed upon
the Purchaser through no action of the Company; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time the transfer is proposed.

c)                  Governmental Consents. All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with, any governmental authority required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Securities, or the consummation of any other
transaction contemplated hereby shall have been obtained, except for notices
required or permitted to be filed with certain state and federal securities
commissions, which notices will be filed on a timely basis.

d)                 Piggyback Registration Rights. The Company hereby represents
and warrants that if the Company at any time proposes to register any of its
securities under the Act, including under an S-1 Registration Statement or
otherwise, it will at such time give written notice to the Purchaser of its
intention so to do. If the offering being registered includes an underwriter,
then subject to the approval of the underwriters, and upon the written request
of Purchaser given within ten (10) days after receipt of any such notice, the
Company will use its best efforts to cause the shares of common stock underlying
the conversion of the Notes (unless the shares are eligible for resale under
Rule 144) and the Bonus Shares and Contingent Shares to be registered under the
Act (with the securities which the Company at the time propose to register). All
expenses incurred by the Company in complying with this section, including
without limitation all registration and filing fees, listing fees, printing
expenses, fees and disbursements of all independent accountants, or counsel for
the Company and the expense of any special audits incident to or required by any
such registration and the expenses of complying with the securities or blue sky
laws of any jurisdiction shall be paid by the Company.

e) Securities Filings. The Company is current in its filings with the Securities
and Exchange Commission under the Securities Exchange Act of 1934.

 

f) Use of Proceeds. The net proceeds from the sale of the Units will be used for
general working capital purposes at the discretion of the Company’s management.

 

 

5. INDEMNIFICATION: The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:

(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;

 

(b) Any disposition of any Securities contrary to any of the Purchaser’s
representations, warranties or agreements herein; and

 

(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Securities.

 

6. MISCELLANEOUS:

 

a)                  Binding Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the Parties. Nothing in this Agreement, expressed or
implied, is intended to confer upon any third party any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

b)                  Governing Law; Venue. This Agreement shall be governed by
and construed under the laws of the State of California as applied to agreements
among California residents, made and to be performed entirely within the State
of California. The Parties agree that any action brought to enforce the terms of
this Agreement will be brought in the appropriate federal or state court having
jurisdiction over Los Angeles County, California, United States of America.

c)                  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

d)                 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

e)                  Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
or (c) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent as follows:

If to the Company: GTX Corp.

117 W. 9th Street

Suite 1214

Los Angeles, CA 90015

Attn: Patrick Bertagna

 

If to Purchaser: As set forth on the signature

page hereof

 

or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.

f)                   Modification; Waiver. No modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Purchaser.

g)                  Entire Agreement; Successors. This Agreement and the
Exhibits hereto constitute the full and entire understanding and agreement
between the Parties with regard to the subjects hereof and no Party shall be
liable or bound to the other Party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.
The representations, warranties and agreements contained in this Agreement shall
be binding on the Purchaser’s successors, assigns, heirs and legal
representatives and shall inure to the benefit of the respective successors and
assigns of the Company and its directors and officers.

h)                  Expenses. Each Party shall pay their own expenses in
connection with this Agreement. In addition, should either Party commence any
action, suit or proceeding to enforce this Agreement or any term or provision
hereof, then in addition to any other damages or awards that may be granted to
the prevailing Party, the prevailing Party shall be entitled to have and recover
from the other Party such prevailing Party’s reasonable attorneys’ fees and
costs incurred in connection therewith.

i)                    Currency. All currency is expressed in U.S. dollars.

[remainder of page intentionally left blank; signature page to follow]

 

 

In Witness Whereof, the Parties have executed this Note and Warrant Purchase
Agreement as of the date first written above.

“Company” “Purchaser”     GTX Corp.,   a Nevada corporation         By: Patrick
Bertagna Print Name (and title, if appropriate)

Its: President and

Chief Executive Officer

      Dated: Dated:        

No. of Units: ($25,000 each, minimum of one (1)

Face Value of Note: $ ($30,000 for each Unit purchased)

No. of Bonus Shares: (250,000 for each Unit purchased)

   

 

To be completed by each Purchaser:

 

Email: SSN or FEIN:     Home Phone: Work Phone:       Street Address:  

 

State of Residence: _______________

 

 



 

